Exhibit FOR IMMEDIATE RELEASE: PGT ANNOUNCES RESTRUCTURING AND COST SAVINGS INITIATIVES VENICE, FL, March 4, 2008 (PRIME NEWSWIRE) - PGT, Inc. (NASDAQ:PGTI), today announced a restructuring of the Company as a result of continued analysis of the Company’s target markets, internal structure, projected run-rate, and efficiency. “We’ve done everything in our power to maintain our current workforce, but for the long-term health of the Company, we had to make the difficult decision to downsize our workforce,” said Rod Hershberger, President and CEO of PGT Industries. “This restructuring, and the many difficult decisions that accompany it, is essential to position the Company to weather what many are referring to as a perfect storm in the housing industry. By streamlining our processes and decreasing expenses, we are confident that PGT will be able to serve our employees, customers and stakeholders.” Effective today, the Company’s workforce was decreased by approximately 17%.The effects of this restructuring, dovetailed with the impact of previously taken actions and employee attrition, will result in an aggregate decrease of the Company’s workforce, at its facilities located in Florida and North Carolina, of approximately 27% since October, 2007 and 40% since its peak in September, 2006.In addition to the savings attributed to this reduction in workforce, the Company is taking non-workforce related steps to cut costs and improve efficiencies.In the aggregate, the Company expects to realize annualized savings in excess of $8 million. About PGT: PGT®pioneered the U.S. impact-resistant window and door industry and today is the nation’s leading manufacturer and supplier of residential impact-resistant windows and doors. PGT is one of the largest window and door manufacturers in the United States.
